Order, Supreme Court, New York County (Maresca, J.), entered April 23, 1981, permanently staying arbitration proceedings between the parties, reversed, on the law, and the petition dismissed, and the parties directed to proceed to arbitration, with costs. The parties to this appeal executed an employment contract in which they agreed to arbitrate any disputes arising from the contract in accordance with the rules of the American Arbitration Association. The court below held that appellant’s service of a demand for arbitration by ordinary mail was a nullity because it did not satisfy the requirements of CPLR 7503 (subd [c]) that such a demand be served in the same manner as a summons, or by certified or registered mail, return receipt requested. Implicit also in the holding at Special Term was that the claim was time barred by the one-year contractual limitation period. This court has held that where parties agree to arbitrate in accordance with the rules of the American Arbitration Association, which rules provide for service of the demand by ordinary mail, such service will be deemed sufficient in the absence of a showing of prejudice. (Thermasol, Ltd. v Dreiske, 78 AD2d 838, affd 52 NY2d 1069.) The question of the contractual time limitation is not for the court, but for the arbitrator. (See Matter of United Nations Dev. Corp. v Norkin Plumbing Co., 45 NY2d 358, 362.) Concur — Kupferman, J. P., Sandler, Sullivan, Ross and Lynch, JJ.